

116 S3214 IS: Making Access To Cleanup Happen Act of 2020
U.S. Senate
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3214IN THE SENATE OF THE UNITED STATESJanuary 16, 2020Mr. Romney (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Agricultural Credit Act of 1978 with respect to preagreement costs of emergency
			 watershed protection measures, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Making Access To Cleanup Happen Act of 2020 or the MATCH Act of 2020. 2.Emergency watershed programSection 403 of the Agricultural Credit Act of 1978 (16 U.S.C. 2203) is amended by adding at the end the following:
			
				(c)Preagreement costs
 (1)Definition of sponsorIn this subsection, the term sponsor means— (A)a State or local government; and
 (B)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).
 (2)Preagreement project costsNot later than 180 days after the date of enactment of this subsection, the Secretary shall— (A)identify a list of emergency watershed protection measures the cost of which may be incurred by a sponsor prior to entering into an agreement with the Secretary under this section; and
 (B)develop a procedure, including appropriate deadlines, to be implemented at the State level, through which a sponsor may request, for a specified natural disaster, additional emergency watershed protection measures the cost of which may be incurred by a sponsor prior to entering into an agreement with the Secretary under this section.
 (3)Agreement contributionIf the Secretary and a sponsor enter into an agreement under this section, the Secretary shall consider any applicable preagreement costs incurred by the sponsor for undertaking emergency watershed protection measures identified under paragraph (2) as meeting part of the contribution of the sponsor toward the cost of the project.
 (4)Assumption of riskA sponsor that undertakes emergency watershed protection measures prior to entering into an agreement with the Secretary under this section shall assume the risk of incurring any cost of undertaking those measures.
 (5)EffectNothing in this subsection requires the Secretary to enter into an agreement with a sponsor..